


Exhibit 10.13

 

Replimune Inc

18 Commerce Way

Woburn, MA 01801

 

PERSONAL & CONFIDENTIAL

BY HAND

March 30, 2020

 

Stephen Gorgol

5 Blackthorne Circle

Hopkinton, MA 01748

 

RE:                          Separation Agreement and Release

 

Dear Steve:

 

This letter of agreement and general release (“Agreement”) confirms our mutual
agreement regarding the terms and conditions of your separation from employment
with Replimune, Inc. (the “Company”). You and the Company agree as follows:

 

1.                                      Last Day of Employment. Your last day of
employment with the Company will be March 31, 2020 (“Last Day of Employment”).
You will receive your salary and other amounts earned, accrued and owing but not
yet paid through your Last Day of Employment, including any benefits accrued and
due under any applicable benefit plans and programs of the Company (“Accrued
Obligations”), pursuant to your Employment Agreement with the Company dated
May 8, 2019 (the “Employment Agreement”), regardless of whether you execute or
revoke this Agreement. You will also receive payment for approved expenses
provided you submit for such expenses by May 1st 2020. Your employment and your
participation in and eligibility for the Company’s employee benefit plans and
programs will terminate on your Last Day of Employment.

 

2.                                      Consideration in Exchange for Release.
In consideration of your execution of this Agreement (provided you do not revoke
it), and provided that you (a) that you do not revoke and that you continue to
comply with this Agreement, and (b) otherwise comply with your obligations under
this Agreement and your continuing obligations under Sections 15-17 of your
Employment Agreement, attached hereto as Exhibit A, the Company will:

 

(a)                                 Enter into the consulting agreement attached
here as Exhibit B with you (the “Consulting Agreement”), to be effective on the
first business day following the Effective Date, and the Company will provide
the compensation described therein upon performance of the services described
therein; and

 

(b)                                 During the period beginning on the Last Day
of Employment and ending on the earlier of (i) the date on which you first
become covered by any other “group health plan” as described in section
4980B(g)(2) of the Internal Revenue Code of 1986, as amended (the “Code”) or
(ii) December 31, 2020 (the “Coverage Period”), if you elect to receive
continued health coverage under the Company’s health plan under

 

--------------------------------------------------------------------------------



 

the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at a level of
coverage at or below your level of coverage in effect on the Last Day of
Employment, the Company will pay the monthly COBRA premiums necessary to
continue your coverage through the Coverage Period, as and when due to the
insurance carrier or COBRA administrator (the “COBRA Payments”). You agree to
promptly notify the Company of your coverage under an alternative health plan
upon becoming covered by such alternative plan. The COBRA health care
continuation coverage period under section 4980B of the Code shall run
concurrently with the Coverage Period.

 

3.                                      Release.

 

(a)                                 In consideration of the compensation and
benefits set forth in Section 2 hereof, to the fullest extent permitted by law
you waive, release, and forever discharge the Company and each of its past and
current parents, subsidiaries, affiliates, and each of its and their respective
past and current directors, officers, members, trustees, employees,
representatives, agents, attorneys, employee benefit plans and such plans’
administrators, fiduciaries, trustees, recordkeepers and service providers, and
each of its and their respective successors and assigns, each and all of them in
their personal and representative capacities (collectively the “Company
Releasees”) from any and all claims legally capable of being waived, agreements,
causes of action, attorneys’ fees, costs, damages, or any right to any monetary
recovery or any other personal relief, whether known or unknown, in law or in
equity, by contract, tort, law of trust or pursuant to federal, state or local
statute, regulation, ordinance or common law, which you now have, ever have had,
or may hereafter have, whether known or unknown to you, arising at any time up
to the date of execution of this Agreement, arising out of or relating in any
way to your employment with the Company or the termination thereof.

 

Without limiting the generality of the foregoing, this waiver, release, and
discharge includes any claim or right, to the extent legally capable of being
waived, based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, the Age
Discrimination in Employment Act (“ADEA”) (29 U.S.C. Section 621, et seq.), 42
U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the Equal Pay
Act, the Employee Retirement Income Security Act (“ERISA”) (including, but not
limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, the Family and Medical Leave Act of 1993, the Massachusetts
Fair Employment Practices Act, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Act, the Massachusetts Parental Leave Act, the
Massachusetts Labor and Industries Act, the Massachusetts right of privacy law,
the Massachusetts Wage Act (as further explained below), the Massachusetts
Earned Sick Time law, the Massachusetts Equal Pay Act, and the Massachusetts
Minimum Fair Wage Law, as well as any claim or right under your Employment
Agreement unless as provided herein.

 

2

--------------------------------------------------------------------------------



 

This waiver, release, and discharge includes any claims arising under any
employment agreement you have had with the Company and any amendments thereto.

 

Massachusetts Wage Act Waiver. By signing this Agreement, you acknowledge that
this waiver includes any claims against the Company Releasees under Mass. Gen.
Laws ch. 149, § 148 et seq.,—the Massachusetts Wage Act. These claims include,
but are not limited to, claims for failure to pay earned wages, failure to pay
overtime, failure to pay earned commissions, failure to timely pay wages,
failure to pay accrued vacation or holiday pay, failure to furnish appropriate
pay stubs, improper wage deductions, and failure to provide proper check-cashing
facilities.

 

(b)                                 Notwithstanding the generality of the
foregoing, nothing herein constitutes a release or waiver by you of, or prevents
you from making or asserting: (i) any claim or right you may have under COBRA;
(ii) any claim or right you may have for unemployment insurance or workers’
compensation benefits (other than for retaliation under workers’ compensation
laws); (iii) any claim to vested benefits under the written terms of a qualified
employee pension benefit plan; (iv) any claim for indemnity pursuant to
Section 25 of your Employment Agreement, which is incorporated herein by
reference; (v) any medical claim incurred during your employment that is payable
under applicable medical plans or an employer-insured liability plan; (vi) any
claim or right that may arise after the execution of this Agreement; (vii) any
claim or right you may have under this Agreement; or (viii) any claim that is
not otherwise able to be waived under applicable law.

 

(c)                                  In addition, nothing herein shall prevent
you from filing a charge or complaint with the Equal Employment Opportunity
Commission (“EEOC”) or similar federal or state fair employment practices agency
or interfere with your ability to participate in any investigation or proceeding
conducted by such agency; provided, however, that pursuant to Section 3(a), you
are waiving any right to recover monetary damages or any other form of personal
relief from the Company Releasees to the extent any such charge, complaint,
investigation or proceeding asserts a claim subject to the release in
Section 3(a) above. To the extent you receive any such personal or monetary
relief in connection with any such charge, complaint, investigation or
proceeding, the Company will be entitled to an offset for the payment made
pursuant to Section 2 of this Agreement.

 

4.                                      No Additional Entitlements. You agree
and represent that other than as provided for in this Agreement, you have
received all entitlements due from the Company relating to your employment with
the Company or under your Employment Agreement, including but not limited to,
all wages earned, including without limitation all commissions and bonuses, sick
pay, vacation pay, overtime pay, and any paid and unpaid personal leave for
which you were eligible and entitled, and that no other entitlements are due to
you other than as set forth in this Agreement. Additionally, the Company agrees
not to contest any claim for unemployment benefits you may file; provided,
however, that the Company may respond to any inquiry from the unemployment
compensation board to the extent you make any

 

3

--------------------------------------------------------------------------------



 

allegations of wrongdoing by the Company. Except as expressly provided for
herein, your Employment Agreement with the Company is hereby terminated.

 

5.                                      Protection of Confidential Information.
Except as expressly permitted in Section 7 of this Agreement or if otherwise
required by law, you agree that you will not at any time, directly or
indirectly, use or disclose any trade secret, confidential or proprietary
information you have learned by reason of your employment with the Company and
will continue to abide by your confidentiality obligations pursuant to
Section 15 of your Employment Agreement.

 

6.                                      Non-Disparagement. Except as expressly
permitted in Section 7 of this Agreement, you agree that you shall not at any
time make any written or oral comments or statements of a defamatory or
disparaging nature regarding the Company and/or the Company Releasees and you
shall not take any action that would cause or contribute to their being held in
disrepute. You and the Company agree to prepare a mutually acceptable
communication to employees and third parties regarding your separation.

 

7.                                      Reports to Government Entities. Nothing
in this Agreement restricts or prohibits you from initiating communications
directly with, responding to any inquiries from, providing testimony before,
providing confidential information to, reporting possible violations of law or
regulation to, or from filing a claim or assisting with an investigation
directly with a self-regulatory authority or a government agency (collectively,
the “Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of federal, state, or local law or regulation. You do
not need the prior authorization of the Company to engage in conduct protected
by this Section, and you do not need to notify the Company that you have engaged
in such conduct. Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

 

8.                                      Non-Admission. It is understood and
agreed that neither the execution of this Agreement nor the terms of this
Agreement constitute an admission of liability to you by the Company or the
Company Releasees, and such liability is expressly denied. It is further
understood and agreed that no person shall use the Agreement, or the
consideration paid pursuant thereto, as evidence of an admission of liability,
inasmuch as such liability is expressly denied.

 

9.                                      Cooperation. You agree that upon the
Company’s reasonable notice to you, and a reasonable request, you shall
cooperate with the Company and its counsel (including, if necessary, preparation
for and appearance at depositions, hearings, trials or other proceedings) with
regard to matters that relate to or arise out of matters you have knowledge
about or have been involved with during your employment with the Company. In the
event that such cooperation is required, you will be reimbursed for any
reasonable travel expenses incurred in connection therewith.

 

4

--------------------------------------------------------------------------------



 

10.                               Confidentiality of the Agreement. Except as
permitted in Section 7 of this Agreement, as may be required pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereof, or if otherwise required by law, the parties, including the Company,
shall not disclose the terms of this Agreement, or the circumstances giving rise
to this Agreement, to any person other than their respective attorneys,
immediate family members, accountants, financial advisors or corporate employees
who have a business need to know such terms in order to approve or implement
such terms.

 

11.                               Continuing Obligations. Subject to Section 7
of this Agreement, you reaffirm and agree that you remain bound by Sections
15-17 of your Employment Agreement, which remain binding and in full force and
effect in accordance with its terms, and is incorporated herein by reference.

 

12.                               Acknowledgments. You hereby acknowledge that:

 

(a)                                 The Company advises you to consult with an
attorney before signing this Agreement;

 

(b)                                 You have obtained independent legal advice
from an attorney of your own choice with respect to this Agreement, or you have
knowingly and voluntarily chosen not to do so;

 

(c)                                  You freely, voluntarily and knowingly
entered into this Agreement after due consideration;

 

(d)                                 You have had a minimum of twenty-one (21)
days to review and consider this Agreement;

 

(e)                                  You and the Company agree that changes to
the Company’s offer contained in this Agreement, whether material or immaterial,
will not restart the twenty-one (21) day consideration period provided for in
Section 12(d) above;

 

(f)                                   You have a right to revoke this Agreement
by notifying the undersigned representative in writing, via hand delivery,
facsimile or electronic mail, within seven (7) business days of your execution
of this Agreement;

 

(g)                                  In exchange for your waivers, releases and
commitments set forth herein, including your waiver and release of all claims
arising under the ADEA, the payments, benefits and other considerations that you
are receiving pursuant to this Agreement exceed any payment, benefit or other
thing of value to which you would otherwise be entitled, and are just and
sufficient consideration for the waivers, releases and commitments set forth
herein; and

 

(h)                                 No promise or inducement has been offered to
you, except as expressly set forth herein, and you are not relying upon any such
promise or inducement in entering into this Agreement.

 

5

--------------------------------------------------------------------------------



 

13.                               Medicare Disclaimer. You acknowledge that you
are not a Medicare Beneficiary as of the time you enter into this Agreement. To
the extent that you are a Medicare Beneficiary, you agree to contact a Company
Human Resources Representative for further instruction.

 

14.                               Miscellaneous.

 

(a)                                 Entire Agreement. This Agreement, together
with the expressly incorporated provisions of your Employment Agreement and the
Consulting Agreement, sets forth the entire agreement between you and the
Company and replaces any other oral or written agreement between you and the
Company relating to the subject matter of this Agreement, including, without
limitation, any prior offer letters and/or employment agreements.

 

(b)                                 Governing Law. This Agreement shall be
construed, performed, enforced and in all respects governed in accordance with
the laws of the Commonwealth of Massachusetts, without giving effect to the
principles of conflicts of law thereof. Additionally, all disputes arising from
or related to this Agreement shall be brought in a state or federal court
situated in the Commonwealth of Massachusetts, Suffolk County, and the parties
hereby expressly consent to the jurisdiction of such courts for all purposes
related to resolving such disputes.

 

(c)                                  Severability. Should any provision of this
Agreement be held to be void or unenforceable, the remaining provisions shall
remain in full force and effect, to be read and construed as if the void or
unenforceable provisions were originally deleted.

 

(d)                                 Amendments. This Agreement may not be
modified or amended, except upon the express written consent of both you and the
Company.

 

(e)                                  Breach. You acknowledge that if you breach
your commitments to the Company agreed upon in Sections 5, 6, 8, 9, 10 or 11 you
will forfeit the severance benefits set forth in Section 2 and be subject to
suit by the Company for damages and equitable relief relating to such breach and
your Consulting Agreement will terminate immediately. You further acknowledge
that any breach by you of Sections 5, 6, , 8, 9, 10 and 11 will cause
irreparable damage to the Company and that in the event of such breach the
Company shall have, in addition to any and all remedies at law, the right to an
injunction, specific performance or other equitable relief to prevent the
violation of your obligations hereunder.

 

(f)                                   Waiver. A waiver by either party hereto of
a breach of any term or provision of the Agreement shall not be construed as a
waiver of any subsequent breach.

 

(g)                                  Counterparts. This Agreement may be
executed in one or more counterparts, and be transmitted by facsimile or pdf,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

6

--------------------------------------------------------------------------------



 

(h)                                 Effective Date. This Agreement will become
effective and enforceable upon the expiration of the seven (7) business day
revocation period provided for in Section 13(f) above (the “Effective Date”). If
you fail to return an executed original by April 20, 2020 (or otherwise revoke
this Agreement pursuant to Section 13(f) above), this Agreement, including but
not limited to the obligation of the Company to provide the compensation and
benefits provided in Section 2 above, shall be deemed automatically null and
void.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------



 

If the above accurately states our agreement, including the separation, waiver
and release, kindly sign below and return the original Agreement to me no
earlier than March 31, 2020 and by no later than April 20, 2020.

 

 

Sincerely,

 

 

 

Replimune Inc.

 

 

 

 

By:

/s/ Jean Franchi

 

 

 

 

Date:

April 3, 2020

 

 

 

UNDERSTOOD, AGREED TO AND ACCEPTED WITH THE INTENTION TO BE LEGALLY BOUND:

 

 

 

/s/ Steven Gorgol

 

Stephen Gorgol

 

 

 

 

Date:

April 2, 2020

 

Signature Page to Separation and Release Agreement

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

EMPLOYMENT AGREEMENT

 

[Attached.]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

REPLIMUNE, INC.

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is dated  as of March 31, 2020, by
and between Replimune, Inc. (the “Company”) and Stephen Gorgol (the
“Consultant”). This Agreement will be effective on the first business day
following the Effective Date (as defined in that certain Separation Agreement
and Release, dated of March 30, 2020, between the Company and the Consultant
(the “Separation Agreement”)). For the avoidance of doubt, if the Consultant
does not execute or revokes the Separation Agreement, this Agreement shall not
become effective, the Term (as defined in Section 3(a) below) of this Agreement
shall not commence and this Agreement shall automatically terminate and become
null and void ab initio.

 

1.                                                              Consulting
Services.

 

(a)                                 Subject to and upon the terms and conditions
set forth in this Agreement, effective on the first business day following the
Effective Date (the “Start Date”), the Company hereby retains the Consultant,
and the Consultant hereby agrees to be retained by the Company, to provide
consulting services including transition support, completion of year-end
requirements, completion of special projects and such other services as shall be
determined and reasonably requested from time to time by the Chief Financial
Officer of the Company (the “Services”).

 

(b)                                 The amount of time that Consultant shall
devote to the performance of the Services pursuant to this Agreement shall be
mutually agreed upon by the Consultant and the Company, but is expected to be
sufficient to successfully complete the Services and will likely decrease over
the Term.

 

(c)                                  The Consultant shall provide the Services
under this Agreement at such times and locations as are mutually agreed upon by
the Consultant and the Company. In rendering the Services under this Agreement,
the Consultant shall act solely as an independent contractor, the Consultant
will not eligible for any employee benefit plans or programs maintained by the
Company, and this Agreement shall not be construed to create any
employee/employer relationship between the Consultant and the Company.

 

(d)                                 During the Term of this Agreement, and
except to the extent otherwise agreed upon in writing by the Consultant and the
Company, the Consultant will keep separate and not co-mingle (i) his Services
for the Company, and (ii) any contact information obtained during his consulting
relationship with the Company, with those provided, or pursuant, to any other
consulting arrangements.

 

(e)                                  It is understood and agreed that, subject
to Sections 15-17 of that certain Employment Agreement by and between the
Consultant and the Company, dated May 8, 2019 (the “Employment Agreement”), the
Consultant may be involved in any capacity in other businesses, endeavors and
undertakings. The Consultant agrees that his continuing obligations under
Sections 15-17 of the Employment Agreement shall remain in full force and effect
during the Term of this Agreement and are hereby incorporated by reference,
provided, that, solely for purposes of this

 

--------------------------------------------------------------------------------



 

Section 1(e), the terms of the Employment Agreement are hereby modified such
that reference therein to the term of the Consultant’s employment with the
Company and termination thereof shall include reference to the Consultant’s
consultancy pursuant to this Agreement and the termination thereof such that,
for example, the non-solicitation and non-competition covenants set forth in the
Employment Agreement shall continue during the Term of this Agreement and for
the one-year period thereafter. As consideration for the payments, continued
vesting of the Options (as defined in Section 2(e) below) and extension of the
exercise period of the Options, if applicable, the Consultant agrees to continue
to abide by the terms of the Employment Agreement as modified pursuant to the
foregoing provisions of this Section 1(e).

 

2.                                                              Compensation and
Options.

 

(a)                                 Subject to, and in accordance with, the
terms and conditions set forth in this Agreement, during the Initial Term (as
defined in Section 3(a) below), the Consultant will be eligible for the
following cash payments:

 

(i)                                     A consulting fee in an amount equal to
$27,100 per month (the “Consulting Fee”). Such Consulting Fee shall be paid in
monthly installments on the last business day of each calendar month. For the
avoidance of doubt, nothing in this Agreement shall entitle the Consultant to
the Consulting Fee after the end of the Term, even if the Term ends during the
Initial Term.

 

(ii)                                  Two payments, subject to the attainment of
certain milestones, as determined by the Chief Financial Officer in her sole
discretion (“Milestone Payments”). Provided that the Company’s 2019 audited
financials are timely and accurately completed no later than June 12, 2020, and
without material adjustments or other weakness disclosures by the Company’s
independent accounting firm, as determined by the Chief Financial Officer in her
sole discretion, the Company shall pay the Consultant the first Milestone
Payment in the amount of $50,000, on or around June 30, 2020, subject to the
Consultant’s continuing to provide the Services on the payment date. Upon the
successful completion of the Services at the end of the Initial Term, as
determined by the Chief Financial Officer in her sole discretion, the Company
shall pay the Consultant the second Milestone Payment in the amount of $40,000
on or around December 31, 2020, but no later than January 30, 2021, subject to
the Consultant’s continuing the Services through December 31, 2020.

 

(b)                                 Subject to, and in accordance with, the
terms and conditions set forth in this Agreement, during any Renewal Period (as
defined in Section 3(b) below), the Company shall pay the Consultant an hourly
consulting fee in an amount equal to $175 per hour (the “Consulting Hourly
Fee”). Such Consulting Hourly Fee shall be paid within 30 days following the
Consultant’s submission to the Company of a monthly invoice.

 

(c)                                  The Company will not withhold any income or
other employment taxes from the payments due to the Consultant under this
Agreement. The Consultant hereby agrees that he will timely pay all taxes and
fees upon the income paid by the Company hereunder, and will indemnify and hold
the Company harmless against the claims of any governmental taxing authority
made in connection with the revenue derived by the Consultant under this
Agreement.

 

2

--------------------------------------------------------------------------------



 

(d)                                 The Company shall reimburse the Consultant
for any actual out-of-pocket expenses incurred by the Consultant while rendering
Services under this Agreement so long as such expenses are reasonable and
necessary, and appropriately documented and approved per the Company’s standard
practices. Without limiting the generality of the foregoing, any out-of-pocket
travel expenses as well as any out-of-pocket expenses that, individually or in
the aggregate, exceed $500.00, shall be reimbursed by the Company only if
approved by the Company in advance of such out-of-pocket expenses being incurred
by the Consultant.

 

(e)                                  All of the Consultant’s stock options to
purchase shares of Replimune Group, Inc.’s common stock (“Options”) that are
unvested as of the Last Day of Employment (as defined in the Separation
Agreement) will continue to vest in accordance with the terms of the governing
plan and award agreements (“Award Agreements”), until the earlier of: (i) the
termination of this Agreement for any reason or no reason in accordance with
Section 3 below and (ii) December 31, 2020.

 

(f)                                   Subject to this Section 2(f),
notwithstanding the terms of the Award Agreements, if the Consultant continues
to provide Services under this Agreement through December 31, 2020, all Options
to the extent then vested and exercisable (regardless of whether such Options
become vested and exercisable pursuant to Section 2(e) above) will remain
exercisable for one year following the end of the Term; provided, that, nothing
in this Section 2(f) shall permit any Option to be exercised following the
expiration of applicable Option term, as provided in the governing plan document
and/or Award Agreements. Any Options that are unvested as of December 31, 2020
shall automatically and without any further action be forfeited with no further
consideration.

 

(g)                                  Except for the Consulting Fee and, if
applicable, the Consulting Hourly Fee, any expense reimbursement made in
accordance with Section 2(d) hereof, any Milestone Payments made in accordance
with Section 2(b)(ii) hereof, and any Option vesting arrangement set forth in
Section 2(e) or Option extension set forth in 2(f) hereof, the Company shall
have no obligation to provide any compensation or benefits to the Consultant
with respect to any Services rendered by the Consultant to the Company pursuant
to this Agreement.

 

3.                                                              Term;
Termination.

 

(a)                                 This Agreement shall take effect as of the
Start Date and shall continue thereafter in full force and effect until
December 31, 2020 (the “Initial Term”), unless extended in accordance with the
provisions of Section 3(b) hereof, or terminated in accordance with the
provisions of Section 3(c) hereof (the “Term”). The Consultant shall begin
providing the Services to the Company on the Start Date.

 

(b)                                 On and after January 1, 2021, this Agreement
may be renewed by the Company for successive one-month periods (the “Renewal
Period(s)”) if the Company gives the Consultant at least 14 days’ prior written
notice of such renewal and the Renewal Period is agreed to by the Consultant and
the Company in writing. All references to the “Term” in this Agreement shall be
deemed to include all Renewal Periods, if any. If the Agreement is extended
under a Renewal Period, the only compensation for the Consultant’s services
during the Renewal Period shall be the Consulting Hourly Fee, as set forth in
Section 2(b) hereof.

 

3

--------------------------------------------------------------------------------



 

(c)                                  This Agreement and the Services provided by
the Consultant hereunder may be terminated at any time by either the Consultant
or the Company for any reason or no reason by giving at least 30 days’ prior
written notice of termination to the other party; provided, that, the Company
may terminate this Agreement without prior notice upon a determination that the
Consultant has not performed the Services provided for hereunder to its
reasonable satisfaction, as determined by the Chief Financial Officer in her
sole discretion, or Consultant has engaged in any misconduct that has the
effect, or potential effect, of causing harm to the Company (monetarily,
reputationally or otherwise). This Agreement and the Services provided by the
Consultant hereunder shall terminate immediately upon the Consultant’s death.
Upon termination of this Agreement and the Services for any reason, the Company
is only obligated to pay the Consultant any amounts owed for the Services
performed through the date of termination. The provisions of Sections 1(e),
2(c), 3(d), 4, 5, 6 and 7 of this Agreement and the provisions of Sections 15-17
of the Employment Agreement, as modified by the provisions of Section 1(e),
shall survive the termination of this Agreement.

 

(d)                                 Upon expiration or termination of this
Agreement, the Consultant agrees that he will not represent himself to third
parties as continuing to have ongoing obligations to and with the Company, and
will not hold himself out as having a role with the Company, nor have any
authority to speak or act for or on behalf of the Company.

 

4.                                      No Conflicting Obligation. The
Consultant hereby represents that he is free to enter into this Agreement and
that his performance of all of the terms of this Agreement and of all of his
duties as a consultant to the Company do not and will not breach (i) any
agreement to keep in confidence information acquired by the Consultant in
confidence or in trust, (ii) any agreement to assign to any third party
inventions made by the Consultant, or (iii) any agreement not to compete against
the business of any third party. Consultant further represents that he has not
made and will not make any agreements in conflict with this Agreement.

 

5.                                      No Use of Name, Etc.

 

(a)                                 Without the prior written consent of the
Company, the Consultant shall not at any time use, for himself or on behalf of
any other person, any name that is identical or similar to or likely to be
confused with the name of the Company or any of Affiliate of the Company (as
defined in Section 7(c) below) or any product or service produced or provided by
the Company or any Affiliate of the Company.

 

(b)                                 The Consultant shall not hold himself out as
currently representing the Company without the prior written consent of the
Company, unless it is within the scope of the Services being provided for the
Company. Matters and inquiries outside the scope of the Services and relating to
the Company should be directed to the Chief Executive Officer of the Company.

 

(c)                                  Nothing in this Agreement restricts or
prohibits the Consultant from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency, or from making other
disclosures that are protected under the whistleblower

 

4

--------------------------------------------------------------------------------



 

provisions of federal, state, or local law or regulation. The Consultant does
not need the prior authorization of the Company to engage in conduct protected
by this Section, and the Consultant does not need to notify the Company that he
has engaged in such conduct. The Consultant should take notice that federal law
provides criminal and civil immunity to federal and state claims for trade
secret misappropriation to individuals who disclose a trade secret to their
attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

6.                                      Return of Property. The Consultant
agrees to promptly return to the Company after the end of the Term or sooner if
requested by Company all of its property, including, but not limited to,
computers, files, and documents, including any correspondence or other materials
containing trade secrets of the Company, identification cards, credit cards,
keys, equipment, software and data, however stored other an as required to
perform the consultancy services, as agreed with the Company. To the extent the
Consultant has any Company information or material stored on any PDA, personal
computer, personal email, hard drive, thumb drive, cloud or other electronic
storage device, the Consultant agrees to cooperate with the Company in
permanently deleting such information from such devices, subject to any Company
litigation preservation directive then in effect.

 

7.                                                              Miscellaneous.

 

(a)                                 This Agreement represents the entire
Agreement of the parties with respect to the arrangements contemplated hereby.
No prior agreement, whether written or oral, shall be construed to change,
amend, alter, repeal or invalidate this Agreement. This Agreement may be amended
only by a written instrument executed in one or more counterparts by the
parties.

 

(b)                                 No consent to or waiver of any breach or
default in the performance of any obligations hereunder shall be deemed or
construed to be a consent to or waiver of any other breach or default in the
performance of any of the same or any other obligations hereunder. Failure on
the part of either party to complain of any act or failure to act of the other
party or to declare the other party in default, irrespective of the duration of
such failure, shall not constitute a waiver of rights hereunder and no waiver
hereunder shall be effective unless it is in writing, executed by the party
waiving the breach or default hereunder.

 

(c)                                  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement may be assigned by the Company to any
Affiliate of the Company (as long as the Company remains secondarily liable for
any payments or obligations hereunder) and to a successor of its business to
which this Agreement relates (whether by purchase or otherwise). “Affiliate of
the Company” means any person or entity which, directly or indirectly, controls
or is controlled by or is under common control with the Company and, for the
purposes of this definition, “control” (including the terms “controlled by” and
“under common control with”) shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
another whether through the ownership of voting securities or holding of office
in another, by contract or otherwise. The Consultant may not assign or transfer
any or all of his rights or obligations under this Agreement;

 

5

--------------------------------------------------------------------------------



 

provided, that, any amounts due under this Agreement upon or following the
Consultant’s death shall be paid to Consultant’s estate or beneficiaries, as
applicable.

 

(d)                                 Unless otherwise provided herein, any
notice, report, payment or document to be given by one party to the other shall
be in writing and shall be deemed given when delivered personally or mailed by
certified or registered mail, postage prepaid (such mailed notice to be
effective on the date which is three (3) business days after the date of
mailing), or sent by nationally recognized overnight courier (such notice sent
by courier to be effective one business day after it is deposited with such
courier), or sent by email (such notice sent by email to be effective when sent,
if confirmed by certified or registered mail or overnight courier as aforesaid),
or sent by telefax (such notice sent by telefax to be effective when sent, if
confirmed by certified or registered mail or overnight courier as aforesaid)
addressed to the party at the address set forth on the signature page to this
Agreement or to such other place as any party may designate as to itself by
written notice to the other party. Either party may change its address for
notices by means of a notice delivered in accordance with this Section 7(d).
Notwithstanding the foregoing, all such notices, reports, payments or documents
provided by the Company to the Consultant shall be sent by email (in addition to
any other form of delivery chosen by the Company) to the Consultant at his
personal email address on file with the Company.

 

(e)                                  This Agreement shall be governed by and
construed in accordance with the substantive laws of the Commonwealth of
Massachusetts without reference to any choice or conflict of laws rule or
provision that would result in the application of the substantive law of any
other jurisdiction. Section headings of this Agreement are for reference only
and shall not affect its interpretation. In the event that any provision of this
Agreement should be held unenforceable by a court of competent jurisdiction,
such court is hereby authorized to amend such provision so as to be enforceable
to the fullest extent permitted by law, and all remaining provisions shall
continue in full force without being impaired or invalidated in any way.

 

(f)                                   The parties agree that any breach or
threatened breach of Sections 1(e), 4, 5, 6 or 7 of this Agreement by the
Consultant may cause irreparable harm to the Company; and that money damages
will not provide an adequate remedy. In the event of a breach or threatened
breach of Sections 1(e), 4, 5, 6 or 7 of this Agreement by the Consultant, the
Company shall, in addition to any other rights and remedies it may have, be
entitled to seek an injunction, without the need to post bond.

 

(g)                                  This Agreement may be executed in
counterparts, all of which together shall for all purposes constitute one
agreement binding on each of the parties hereto notwithstanding that each such
party shall not have signed the same counterpart.

 

[Signature Page Follows]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
above written, intending it to take effect as a sealed instrument.

 

 

REPLIMUNE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Address:

 

Email:

 

 

 

 

 

CONSULTANT

 

 

 

 

 

By:

 

 

Stephen Gorgol

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Email:

 

 

 

Signature Page to the Consulting Agreement

 

--------------------------------------------------------------------------------
